Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on September 8, 2021.

Restrictions/Elections.
Applicant's election with traverse of Group I (Claims 1-14) in the reply filed on September 8, 2021 is acknowledged.   Applicant did not present any grounds for the traversal.
The requirement is still deemed proper and is therefore made FINAL.

	Applicant’s election of the following species:
1- bisabolol as the terpene,
2- lutein/zeaxanthin as the antioxidants, and
3- glycerol phosphatides/phosphatidylcholine as the emulsifier,
is also acknowledged.

Status of Claims
Claims 1-20 are currently pending and are the subject of this office action.
Claim 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic September 8, 2021.
Claims 1-14 are under examination.

Priority
The present application claims priority to provisional application No. 662/830,939 filed on 04/08/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites: “the formulation of claim 1 that is derived from CannaTSU strain”.
It is not clear what “derived” means.  It can be interpreted as: the formulation is completely “extracted from” CannaTSU strain, or: part of the formulation was “extracted from CannaTSU strain and then some additional components were then added” or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyal et. al. (US 2018/0344662).

For claim 1, Eyal teaches a formulation comprising: CBD, THC, at least one terpene, at least one antioxidant and at least one emulsifier (see paragraph [0007] on page 2, left column, lines 7-16).
Eyal is silent regarding “for improved brain health”.  However, the statement in claim 1: “for improved brain health” is considered an intended use of a composition anticipated by the prior art: a formulation comprising: CBD, THC, at least one terpene, Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

For claim 2, Eyal teaches that the formulation can further include a flavonoid (see paragraph [0007] on page 2, left column, line 14).

For claim 4, Eyal does not teach that the formulation is derived from CannaTSU strain.
However, according to MPEP 2113: “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.
In the instant case, the prior art teaches a formulation comprising the same components as the instant claims: CBD, THC, at least one terpene, at least one antioxidant and at least one emulsifier.  The instant specification does not disclose any extraction process from CannaTSU strain.  Further, the specification teaches that an extract can be combined with an emulsifier (see page 7, last paragraph) clearly indicating that some components were added to the extract.  In summary, there is no clear evidence, what structural limitations are associated with “derived from Canna TSU strain (see above 112 (b)).  As such, Applicant has not provided any evidence that the composition of the prior art does not have the same structural limitations as the instant composition.
Apparently, the product resulting from the instant process (derived from CannaTSU strain) is similar or identical to the composition disclosed by the prior art (Eyal), as such, as mentioned above,  the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed formulation and the prior art formulation. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)”.

For claim 5, Eyal teaches that the emulsifier can be lecithin (see paragraphs [0045] and [0079]).

For claim 7, Eyal teaches the presence of lecithin and xanthan gum (see paragraphs [0045] and [0079], both considered film-forming agents according to the instant specification (see page 6, first paragraph)).

For claim 8, Eyal teaches formulations comprising: 6.7 mg of CBD (Example 7, paragraph [0117], Table 3) which anticipates the instantly claimed range (5-50 mg).

For claim 9, Eyal teaches formulations comprising: 6.7 mg of THC (Example 7, paragraph [0117], Table 3) which anticipates the instantly claimed range (5-25 mg).    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyal et. al. (US 2018/0344662). In view of Berl et. al. (US 2020/0138772).

Eyal teaches all the limitations of claim 3 (See 102(a)(1) above), except for the antioxidant being selected from the group consisting of lutein and zeaxanthin.  However, Berl teaches that lutein and zeaxanthin are antioxidants and can be used in formulations comprising CBD and THC (see paragraphs [0025], [0033], [0102] and [0119]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any antioxidant) for another (lutein and zeaxanthin) with an expectation of success, since the prior art establishes that both function in similar manner.  The skilled in the art will be further motivated to substitute and antioxidant in the formulation of Eyal with the antioxidants: lutein and zeaxanthin, since Berl teaches that these oxidants have 
 
For claims 11 and 12, the prior art does not teach the absolute amount of lutein or zeaxanthin in the formulation.  However, the absolute amount of antioxidant (5-20 mg of Lutein or 1-5 mg of zeaxanthin) will depend on the absolute amount of the other ingredients present in the formulation (CBD, THC, terpenes and emulsifier) as well as the ratios between these ingredients.  Since claim 1, does not disclose the absolute amount and ratios of ingredients, it will be expected that for the absolute amounts of lutein (5-20 mg) and zeaxanthin (1-5 mg) claimed, there will always be a combination of absolute amounts and ratios of ingredients that will fit the required absolute amounts of lutein and zeaxanthin disclosed, thus resulting in the practice of claims 11-12 with a reasonable expectation of success.

2) Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyal et. al. (US 2018/0344662). In view of Woelfel et. al. (US 2019/0015383).

Eyal teaches all the limitations of claim 10 (See 102(a)(1) above), except for the terpene being bisabolol.  However, according to Eyal some of the terpenes are selected from the group consisting of: pinene, limonene, linalool, caryophyllene, etc. (see [0040] and [0062]).  Eyal does not teach the terpene bisabolol.  However, Woelfel teaches that bisabolol is a terpene like: pinene, limonene, linalool, caryophyllene, etc.  (See [0122]) that has been effectively been used in formulations comprising CBD and THC.
prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any terpene) for another (bisabolol) with an expectation of success, since the prior art establishes that both function in similar manner.  The skilled in the art will be further motivated to substitute any terpene in the formulation of Eyal with the terpene: bisabolol, since Woelfel teaches that the terpene bisabolol has effectively been used in formulations comprising CBD and THC, thus resulting in the practice of claim 10, with a reasonable expectation of success. 

3) Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyal et. al. (US 2018/0344662) in view of Davis et. al. (US 2004/0235770)

Eyal teaches all the limitations of claim 6 (see 102 (a)(1) above), except for the presence of spearmint extract.  However, Eyal further teaches the presence of flavoring agents (see [0103]).  Eyal does not teach the presence of spearmint extract, however Davis teaches that spearmint extract is a flavoring agent (see [0240]).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any flavoring agent) for another (spearmint extract) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claim 6, with a reasonable expectation of success. 



4) Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyal et. al. (US 2018/0344662).

Eyal teaches all the limitations of claim 6 (see 102 (a)(1) above), except for the percentage of film forming agent (1-20%).  However, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results, thus resulting in the practice of claim 14 with a reasonable expectation of success.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 29, 2021.